DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Long et al. (US. Pub.  No. 2017/0124719 A1; hereinafter “Long”) in view of Gorner (US. 8,830,241 B1) and Jammikunta et al. (US. Pub. No. 2017/0061031 A1; hereinafter “Jammikunta”).

Regarding claim 19, Long teaches a computer implemented method for recognizing objects, the method comprising: 
generating synthetic object classification training data (see Long, fig. 1, 101, para. [0036]); 
building an object classification model based on the object classification training data (see Long, fig. 1, 102, para. [0037); 
obtaining an image comprising objects of interest (see Long, fig. 6B; fig. 2, 202, para. [0041]); 
applying the object classification model to the image (see Long, fig. 2, 203, para. [0042]); and 
clustering the identified objects into groups based on a location of the identified objects of interests (see Long, fig. 6D).
Long is silent to teaching that wherein applying the object classification model comprises
first, identifying multiple contours in the P&ID image, wherein at least some contours correspond to difference characters of the pattern of characters; 
second, classifying contours corresponding to characteristics; and
that comprising constructing tag labels based on the identified objects of interest, wherein the tag labels comprise location information of the identified objects of interest, size information of the identified objects of interest, spacing information of the identified objects of interest, or any combination thereof.
In the same field of endeavor, Gorner teaches a method comprising 
constructing tag labels based on the objects of interest (See Gorner, fig. 4, 406, attributes), wherein the tag labels comprise location information of the identified objects of interest, size 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Long with the teaching of Gorner in order to improve font size and equations text-image conversion and recognition (see Gorner, col. 1, lines 45-55, col. 2, lines 20-30). 
The combination of Long and Gorner is silent to teaching that wherein applying the object classification model comprises
first, identifying multiple contours in the P&ID image, wherein at least some contours correspond to difference characters of the pattern of characters; 
second, classifying contours corresponding to characteristics. 
In the same field of endeavor, Jammikunta teaches a method wherein applying the object classification model comprises
first, identifying multiple contours in the P&ID image, wherein at least some contours correspond to difference characters of the pattern of characters (see Jammikunta, fig. 4A, 402, identifying all elements, each element corresponding to a contour, ie. fig. 5, 6; para. [0053]); 
second, classifying contours corresponding to characteristics (see Jammikunta, fig. 4A, 406, classifying all detected text, para. [0055]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Long and Gorner with the teaching of Jammikunta in order to improve engineering drawing processing (See Jammikunta¸para. [0002]). 

claim 20, the combination of Long, Gorner and Jammikunta teaches the computer implemented method of claim 19, wherein the identified objects further comprise alphanumeric characters (see Long, fig. 3C).

Regarding claim 21, Long teaches a computer implemented method for recognizing objects, the method comprising: 
generating synthetic object identification training data (see Long, fig. 1, 101, para. [0036]); 
building an object identification model based on the object identification training data (see Long, fig. 1, 102, para. [0037); 
obtaining an image comprising objects of interest (see Long, fig. 6B; fig. 2, 202, para. [0041]); 
applying the object identification model to the image to classify the objects of interest and localize locations of the objects of interest (see Long, fig. 2, 203, para. [0042]).
Long is silent to teaching that comprising 
constructing tag labels based on the objects of interest, wherein the tag labels comprise location information of the objects of interest, size information of the objects of interest, spacing information of the objects of interest, or any combination thereof.
In the same field of endeavor, Gorner teaches a method comprising 
constructing tag labels based on the objects of interest (See Gorner, fig. 4, 406, attributes), wherein the tag labels comprise location information of the objects of interest, size information of the objects of interest, spacing information of the objects of interest, or any combination thereof (see Gorner, col. 4, lines 50-65; fig. 1, analyzer 128).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Long with the teaching of Gorner in order to improve font size and equations text-image conversion and recognition (see Gorner, col. 1, lines 45-55, col. 2, lines 20-30). 

first, identifying multiple contours in the P&ID image, wherein at least some contours correspond to difference characters of the pattern of characters; 
second, classifying contours corresponding to characteristics. 
In the same field of endeavor, Jammikunta teaches a method wherein applying the object classification model comprises
first, identifying multiple contours in the P&ID image, wherein at least some contours correspond to difference characters of the pattern of characters (see Jammikunta, fig. 4A, 402, identifying all elements, each element corresponding to a contour, ie. fig. 5, 6; para. [0053]); 
second, classifying contours corresponding to characteristics (see Jammikunta, fig. 4A, 406, classifying all detected text, para. [0055]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Long and Gorner with the teaching of Jammikunta in order to improve engineering drawing processing (See Jammikunta¸para. [0002]). 

Regarding claim 22, the combination of Long, Gorner and Jammikunta teaches the computer implemented method of claim 21, wherein the identified objects comprise logically separated groups of text within the image (see Long, fig. 6D).

Claims 1-5, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Megiddo et al. (US. Pub. No. 2003/0123721 A1; hereinafter “Megiddo”), Parapurath et al. (US. Pub. No. 2017/0228589 A1; hereinafter “Parapurath”), Gorner and Jammikunta.

claim 1, Long teaches a machine learning model implemented method for categorizing patterns of characters in an image, the method comprising: 
generating, with a training data generation logical circuit, a set of synthetic character training images  (see Long, fig. 1, 101, para. [0036]), fig. 3, para. [0047]); 
training, with a symbol generation logical circuit, a character classification model based on the set of synthetic character training images, training data (see Long, fig. 1, 102, para. [0037); 
obtaining the image comprising a pattern of characters, the characters comprising one or more contours (see Long, fig. 6B); 
applying the character classification model to the contours in the image (see Long, fig. 2, 203, para. [0042]); 
clustering contours into hierarchical groups based on the location information of the contours (see Long, fig. 6D).
Long is silent to teaching that wherein the image is a P&ID image, and comprising
obtaining, from a P&ID searchable database, the P&ID image; 
constructing tag labels corresponding to the clusters of contours, wherein the tag labels comprise the location information of the contours, size information of the contours, spacing information of the contours, or any combination thereof; and 
storing, in a data store, the tag labels; and
wherein applying the object classification model comprises
first, identifying multiple contours in the P&ID image, wherein at least some contours correspond to difference characters of the pattern of characters; 
second, classifying contours corresponding to characteristics, wherein one characteristic indicates that a contour belongs to a character.

obtaining, from a P&ID searchable database, the P&ID image (see Parapurath, fig. 2, 210, fig. 1, 140; para. [0020,27]);
storing, in a data store, the tag labels (see Parapurath, fig. 2, 260, para. [0041-42]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Long with teaching of Parapurath in order to improve efficiency in engineering projects (see Parapurath, para. [0004]). 
The combination of Long and Parapurath is silent to teaching that comprising 
constructing tag labels corresponding to the clusters of contours, wherein the tag labels comprise the location information of the contours, size information of the contours, spacing information of the contours, or any combination thereof; and 
wherein applying the object classification model comprises
first, identifying multiple contours in the P&ID image, wherein at least some contours correspond to difference characters of the pattern of characters; 
second, classifying contours corresponding to characteristics, wherein one characteristic indicates that a contour belongs to a character.
In the same field of endeavor, Megiddo teaches a method comprising
constructing tag labels corresponding to the clusters of contours (see Megiddo, fig. 1, 116, index attributes, para. [0020-21]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Long and Parapurath with the teaching of Megiddo in order to locate useful data in documents and image search capability (see Megiddo, para. [0007]). 

wherein applying the object classification model comprises
first, identifying multiple contours in the P&ID image, wherein at least some contours correspond to difference characters of the pattern of characters; 
second, classifying contours corresponding to characteristics, wherein one characteristic indicates that a contour belongs to a character.
In the same field of endeavor, Gorner teaches a method wherein the tag labels comprise the location information of the contours, size information of the contours, spacing information of the contours, or any combination thereof (see Gorner, col. 4, lines 50-65; fig. 1, analyzer 128).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Long, Parapurath and Megiddo with the teaching of Gorner in order to improve font size and equations text-image conversion and recognition (see Gorner, col. 1, lines 45-55, col. 2, lines 20-30). 
The combination of Long, Parapurath, Megiddo and Gorn is silent to teaching that wherein applying the object classification model comprises
first, identifying multiple contours in the P&ID image, wherein at least some contours correspond to difference characters of the pattern of characters; 
second, classifying contours corresponding to characteristics, wherein one characteristic indicates that a contour belongs to a character.
In the same field of endeavor, Jammikunta teaches a method wherein applying the object classification model comprises

second, classifying contours corresponding to characteristics, wherein one characteristic indicates that a contour belongs to a character (see Jammikunta, fig. 4A, 406, classifying all detected text, para. [0055]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Long and Gorner with the teaching of Jammikunta in order to improve engineering drawing processing (See Jammikunta¸para. [0002]). 

Regarding claim 2, the combination of Long, Parapurath, Megiddo, Gorner and Jammikunta teaches the method of claim 1, wherein generating training data comprises: 
creating prototype characters of interest; storing the prototype characters of interest in the data store as templates for programmatically creating varied training images (see Long, fig. 1, 101); and creating multiple, random, varied training data using the prototype characters (see Long, fig. 3, 302, para. [0048-50]).

Regarding claim 3, the combination of Long, Parapurath, Megiddo, Gorner and Jammikunta teaches the method of claim 1, wherein the character classification model comprises a machine learning algorithm (see Megiddo, para. [0020]).

Regarding claim 4, the combination of Long, Parapurath, Megiddo, Gorner and Jammikunta teaches the method of claim 3, wherein the machine learning algorithm comprises a convolutional 

Regarding claim 5, the combination of Long, Parapurath, Megiddo, Gorner and Jammikunta teaches the method of claim 2, wherein generating the set of synthetic character training images further comprise modifying a size, translation, rotation, or other possible variances of the prototype characters of interest (see Long, fig. 1, 101, positive and negative images).

Regarding claim 8, the combination of Long, Parapurath, Megiddo, Gorner and Jammikunta teaches the method of claim 2, wherein generating the set of synthetic character training images further comprises randomly selecting prototype characters to include in the sequence in a combinatory manner to support N-gram type of training data (see Long, fig. 3, 303, para. [0050-53]).

Regarding claim 9, the combination of Long, Parapurath, Megiddo, Gorner and Jammikunta teaches the method of claim 1, wherein building a character classification model comprises applying a deep learning process to the set of synthetic character training images (see Long, fig. 3, 303, para. [0050-53]).

Regarding claim 10, the combination of Long, Parapurath, Megiddo, Gorner and Jammikunta teaches the method of claim 1, wherein applying the character classification model to the image to identify characters comprises segmenting the image and applying heuristics to the image to suppress non-character contours and identify character contours by classifying contours with the character classification model (see Long, fig. 4, 403, para. [0061]).

Claims 11-13, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Megiddo, Gorner and Jammikunta. 

Regarding claim 11, Long teaches a system for categorizing patterns of characters, the system comprising: 
a data store and a character classification logical circuit, the character classification logical circuit comprising a processor and a non-transitory computer readable medium with computer executable instructions embedded thereon, the computer executable instructions configured to cause the processor to: 
generate synthetic character classification training data (see Long, fig. 1, 101, para. [0036]), fig. 3, para. [0047]); 
build a character classification model based on the character classification training data (see Long, fig. 1, 102, para. [0037); 
obtain an image from the data store, wherein the image comprises multiple contours (see Long, fig. 6B);
 apply the character classification model to the image to determine if the contours are characters by scoring the contours based on the character classification model (see Long, fig. 2, 203, para. [0042]);; 
cluster contours into hierarchical groups based on the location of the contours (see Long, fig. 5, 501,502). 
Long is silent to teaching that comprising  
extract labels from the clusters of the classified contours, wherein the tag labels comprise the location information of the contours, size information of the contours, spacing information of the contours, or any combination thereof; 

first, identifying multiple contours in the P&ID image, wherein at least some contours correspond to difference characters of the pattern of characters; 
second, classifying contours corresponding to characteristics, wherein one characteristic indicates that a contour belongs to a character.
In the same field of endeavor, Megiddo teaches a device configured to
extract labels from the clusters of the classified contours (see Megiddo, fig. 1, 116, index attributes, para. [0020-21]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Long with the teaching of Megiddo in order to locate useful data in documents and image search capability (see Megiddo, para. [0007]).
The combination of Long and Megiddo is silent to teaching that 	
wherein the tag labels comprise the location information of the contours, size information of the contours, spacing information of the contours, or any combination thereof; 
wherein applying the object classification model comprises
first, identifying multiple contours in the P&ID image, wherein at least some contours correspond to difference characters of the pattern of characters; 
second, classifying contours corresponding to characteristics, wherein one characteristic indicates that a contour belongs to a character.
In the same field of endeavor, Gorner teaches a method wherein the tag labels comprise the location information of the contours, size information of the contours, spacing information of the contours, or any combination thereof (see Gorner, col. 4, lines 50-65; fig. 1, analyzer 128).

The combination of Long, Megiddo and Gorner is silent to teaching that wherein applying the object classification model comprises
first, identifying multiple contours in the P&ID image, wherein at least some contours correspond to difference characters of the pattern of characters; 
second, classifying contours corresponding to characteristics, wherein one characteristic indicates that a contour belongs to a character.
In the same field of endeavor, Jammikunta teaches a method wherein applying the object classification model comprises
first, identifying multiple contours in the P&ID image, wherein at least some contours correspond to difference characters of the pattern of characters (see Jammikunta, fig. 4A, 402, identifying all elements, each element corresponding to a contour, ie. fig. 5, 6; para. [0053]); 
second, classifying contours corresponding to characteristics, wherein one characteristic indicates that a contour belongs to a character (see Jammikunta, fig. 4A, 406, classifying all detected text, para. [0055]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Long, Megiddo and Gorner with the teaching of Jammikunta in order to improve engineering drawing processing (See Jammikunta¸para. [0002]). 

Regarding claims 12, 13, 16-18, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 2, 3, 8, 5, and 9, respectively above. 

Claims 6, 7, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long, Parapurath, Megiddo, Gorner and Jammikunta as applied to claims 1 and 11 above, and further in view of Wu et al. (US. 10,423,827 B1; hereinafter “Wu”).

Regarding claim 6, the combination of Long, Parapurath, Megiddo, Gorner and Jammikunta teaches the method of claim 2. 
The combination of Long, Parapurath, Megiddo, Gorner and Jammikunta is silent to teaching that wherein generating the training data further comprises applying a noise pattern to one or more images.
In the same field of endeavor, Wu teaches a method wherein generating the training data further comprises applying a noise pattern to one or more images (see Wu, col. 4, lines 35-43). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Long, Parapurath, Megiddo, Gorner and Jammikunta with Wu in order to efficiently extract information from an image (see Wu, col. 1, lines 5-20). 

Regarding claim 7, the combination of Long, Parapurath, Megiddo, Gorner, Jammikunta and Wu teaches the method of claim 6, wherein applying the noise pattern comprises: selecting a non-character background; generating a random noise pattern to create a noise background; and placing a varied sequence of prototype characters on the noise background  (see Wu, col. 4, lines 35-43).

Regarding claims 14 and 15, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 6 and 7, respectively above. 

Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WEN W HUANG/              Primary Examiner, Art Unit 2648